DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant has amended claims 11 and 14-17 and canceled claim 19. Claims 1-18 and 20 are pending. Claims 1-10 are withdrawn from consideration by restriction.
	The amendments to the claims have necessitated new rejections under 112(b). See 112(b) rejections below for details.
	The amendments to the claims have necessitated new rejections under 103(a) over newly cited references Paisley (US 2002/0134019) and Bancon et al. (US 7,309,378). See 103(a) rejections below for details.

Response to Arguments
Applicant’s arguments, see section I of Remarks, filed 12/14/2020, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 

Applicant’s arguments, see section II of Remarks, filed 12/14/2020, with respect to the 112(b) rejections have been fully considered and are persuasive in part. Applicant has argued that the amendments to the claims have overcome the 112(b) rejections set forth in the previous Office Action. This argument is persuasive as it pertains to some of said 112(b) rejections. Accordingly, said rejections have been withdrawn. 
However, Applicant’s amendments in combination with the arguments filed 12/14/2020 have exasperated the lack of clarity regarding the nature of the claimed method. 
Applicant asserts that the claimed method can be a gasification process, a pyrolysis process, or both (see section II of Remarks). And indeed applicant has amended the claims to specify that the syngas is produced by a pyrolysis process or a gasification process. But Applicant’s amendments have failed to and pyrolysis of a biomass feedstock,” (emphasis added), clearly states that the method is one of both gasification and pyrolysis. This is of course inconsistent with Applicant’s characterization of the method as one of pyrolysis, gasification, or both.
	Because the amendments fail to address the inconsistences between Applicant’s characterization of the claimed method and the preamble’s characterization thereof, the amendments to the claims have been found to necessitate new issues under 112(b). See 112(b) rejections below for details. 

Applicant’s arguments, see sections III and IV of Remarks, filed 12/14/2020, with respect to the prior art rejections set forth in the previous Office Action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites “A method for gasification and pyrolysis of a biomass feedstock,” in the preamble (emphasis added). 
However, Applicant’s Remarks filed 12/14/2020 assert that the method as claimed can be a gasification process, a pyrolysis process, or both (see section II of Remarks). This is inconsistent with the 
For the purposes of examination, the method of claim 11 has been interpreted in accordance with Applicant’s characterization thereof in the 12/14/2020 Remarks.
If Applicant intends for the claimed method to be a gasification process, a pyrolysis process, or both as characterized in the 12/14/2020 Remarks, Applicant should amend claim 11 to recite --A method for gasification and/or pyrolysis of a biomass feedstock,-- or something to similar effect.
Claims 12-18 and 20 are rejected due to their dependency on indefinite claim 11.
Claim 18 recites the limitation "the fluidized condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

	The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11-13 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paisley (US 2002/0134019), hereafter referred to as Paisley, in view of Bancon et al. (US 7,309,378), hereafter referred to as Bancon.
With regard to claim 11: A method for gasification of a biomass feedstock in a reactor (gasifier) 20, wherein the reactor 20 comprises a reactor bed and bed materials (sand) DD (Abstract, Figure 1, Paragraph [0028]-[0031]), the method comprising:
(A) Introducing a fluidizing medium (steam) CC to the bed materials (sand) DD disposed in the reactor 20 to fluidize the bed materials and to-produce a fluidized reactor bed (Figure 1, Paragraph [0028]-[0031]).
(B) Heating the bed materials DD disposed in the reactor to a desired temperature, wherein the heating is provided by a heat source (combustor) 22 (Figure 1, Paragraph [0028]-[0031]).
(C) Feeding the biomass feedstock through the fluidized reactor bed, wherein a reaction produces a synthesis gas (a mixture of H2, CO, CH4, and CO2) and bio-char from the biomass feedstock BB wherein the synthesis gas comprises a mixture of gases evolved from gasification (Figure 1, Paragraph [0028]-[0032]).
(D) Controlling operating conditions to prevent the reaction from proceeding into a combustion mode (paragraph [0033]).
(E) feeding the synthesis gas and bio-char from the reactor 20 to a cyclone assembly (cyclone separator) 36, wherein the cyclone assembly 36 comprises one or more cyclones that separate the bio- char from the synthesis gas to produce a bio-char reduced synthesis gas (product gas stream comprising at least CO and H2) FF (Figure 1, Paragraph [0032]).
Paisley is silent to a step of (F) feeding the bio-char reduced synthesis gas to a pressure swing absorption system to remove contaminants from the bio-char reduced synthesis gas, wherein the pressure swing absorption system comprises one or more absorbers operating at temperatures between about 150°C and about 200°C.
prima facie case of obviousness exists,” (MPEP 2144.05 I).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Paisley in view of Bancon by adding a step of (F) feeding the bio-char reduced synthesis gas to a pressure swing absorption system to remove contaminants from the bio-char reduced synthesis gas, wherein the pressure swing absorption system comprises one or more absorbers, in order to purify the syngas of Paisley. Additionally, absent persuasive evidence of unexpected results, it would have also been obvious to one of ordinary skill in the art at the time of invention to modify Paisley in view of Bancon by configuring the one or more absorbers of the pressure swing absorption system to operate at temperatures between about 150°C and about 200°C, in order to obtain a predictably functional PSA system operating at predictably workable temperatures.
	Note: The gasification process of modified Paisley includes an aspect of pyrolysis (paragraph [0038]).
	With regard to claim 12: Modified Paisley does not explicitly teach selecting bed materials of a desired size. 
However, it is understood the bed materials (sand) DD in modified Paisley are necessarily selected based on a desired size. Modified Paisley teaches that said bed materials DD are fluidized 
In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify Paisley by selecting the bed materials according to a desired size, wherein said desired size is a size which allows for the bed materials to be fluidized as desired, in order to obtain a method wherein the bed materials are of suitable size to allow for the intended fluidization thereof.
With regard to claim 13: The method of modified Paisley includes heating the reactor (gasifier) to a desired temperature range (operating temperature range) (claim 1).
Modified Paisley is silent to removing the heating provided by the heat source when the desired temperature is achieved.  
However, it is a notoriously well-known practice to shut off the supply of heat to a process to prevent overheating. A person having ordinary skill in the art would have found it desirable to prevent the reactor temperature from exceeding the desired (operating) temperature range.
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Paisley by shutting off the supply of heat to the reactor when a desired temperature is achieved to prevent the reactor from exceeding the operating temperature range.
With regard to claim 18: Modified Paisley teaches supplying fluidizing gas (steam) CC to fluidize the bed materials DD and induce a fluidized condition (paragraph [0030]). This satisfies applicant’s limitation of maintaining a minimum airflow (fluidizing gas flow) rate to maintain the fluidized condition. In other words, suppling in the fluidizing gas (steam) CC to fluidize the bed materials DD necessarily involves supplying said gas at a flow rate sufficient to induce a fluidized condition and maintaining that flow rate for the duration of time in which the fluidized condition persists.

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paisley in view of Bancon, as set forth in the rejection of claim 11 above, and in further view of Ploeg et al. (US 2007/0151155), hereafter referred to as Ploeg. 
With regard to claims 14 and 15: Modified Paisley is silent to determining a feed rate of the biomass feedstock through the fluidized bed reactor based on the type of biomass feedstock. Modified 
However, Paisley teaches that the nature of the feed stream affects the nature of the product, i.e. char size and product gas composition (paragraph [0032]). Therefore, a person having ordinary skill in the art would see it as desirable to control operation of the reactor based on the type of feedstock (type of biomass) being processed in order to tailor the system’s function to the feed-rate. Ploeg teaches a method of producing syngas wherein the composition of the product can be adjusted by altering the ratio of carbon in the feed to the ratio of oxygen in the gasifying medium (paragraph [0031]). A person having ordinary skill in the art would understand that the fluidizing gas (steam) is the gasifying medium in modified Paisley.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Paisley in view of Ploeg by determining (controlling) a feed rate of the biomass feedstock through the fluidized bed reactor based on the type of biomass feedstock and by controlling a feed rate of the fluidizing medium to the bed material based on the type of biomass feedstock, in order to control the product composition by adjusting the ratio between the biomass feedstock and the gasifying medium (i.e. the steam, which is also the fluidizing gas in Paisley). 
  
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paisley in view of Bancon, as set forth in the rejection of claim 11 above, and in further view of LePori et al. (US 4,848,249).
With regard to claims 16 and 17: As discussed in the rejection of claim 11 above, modified Paisley teaches controlling the operating conditions of the reaction in order to prevent the reaction from proceeding into a combustion mode (Paisley: paragraph [0033]). 
Modified Paisley is silent to controlling the operating conditions comprising increasing a temperature of the reactor by increasing a flow rate of the fluidizing medium and maintaining a feed rate of the biomass feedstock, and to controlling the operating conditions further comprising decreasing a temperature of the reactor by increasing a feed rate of the biomass feedstock and maintaining a flow rate of the fluidizing medium. 

It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Paisley in view of LePori et al. by adding a step of controlling the operating conditions by altering the flow rates of the biomass feed and/or the fluidizing gas, in order to increase or decrease the temperature of the reactor, and in order to maintain a proper air to biomass ratio and prevent the reaction from proceeding into a combustion mode as taught by LePori et al.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paisley in view of Bancon, as set forth in the rejection of claim 11 above, and in further view of Piskorz et al. (US 5,853,548), hereafter referred to as Piskorz.
With regard to claim 20: Modified Paisley is silent to a step of feeding the syngas to a condenser to produce bio-oil.
Piskorz teaches a method of fast pyrolysis of biomass in a reactor (abstract), wherein the reactor is a fluidized bed pyrolysis reactor 205 including bed materials 211 such as sand (Figure 1, Column 11 Lines 39-48) The method of Piskorz includes a step of feeding synthesis gas (gas and vapor products) produced by reactor 205 to a condenser (scrubbing tower) 403 where they are condensed by contact with  bio-oil.  Condensable products are recovered as liquid bio-oil at the bottom of the condenser 403 and stored in tank 404 (Column 12 Lines 11-19).
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Paisley in view of Piskorz by adding a step of feeding the syngas to a condenser to produce bio-oil, in order to obtain a liquid bio-oil product.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paisley (US 6,808,543) is the granted US patent corresponding to the Paisley PG Pub relied upon in the prior art rejections above.
Ploeg et al. (US 8,083,818) is the granted US patent corresponding to the Ploeg PG Pub relied upon in the prior art rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772